Citation Nr: 0325290	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  95-10 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a nervous disorder, to 
include schizophrenia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August to September 
1972 and from September 1976 to February 1977.  Service 
personnel records reflect service in the Army National Guard 
from October 1979 to August 1987, with unspecified periods of 
active duty for training.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 1995 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.

This case was before the Board in February 2001, when it was 
remanded for further development in compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA).  The RO 
attempted to comply with the terms of this remand, and the 
case is now again before the Board.  Unfortunately, for 
reasons explained below, the Board finds it is again 
necessary to remand this case.


REMAND

As noted above, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which redefined the VA's duty to assist, 
enhanced its duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim, and 
eliminated the well-grounded claim requirement.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West 2002).

In February 2001, the Board remanded this claim for further 
development, including to obtain specified private medial 
records and to afford the veteran and opportunity for 
examination to determine the nature, extent, and etiology of 
his neuropsychiatric disorder.  The RO attempted to comply 
with the terms of this remand.  In May 2002, the RO sent the 
veteran a letter explaining the VA's duty to assist.  The RO 
further requested that he identify his health care providers.  
In particular, the RO asked him to identify the private 
hospital at which he was treated for his neuropsychiatric 
condition following his release from the period of active 
duty for training in 1986, during which service medical 
records show he was diagnosed with schizophrenia.  In May 
2002, the RO requested the veteran clarify his wishes as to 
his request for a hearing.  In February 2003, the RO sent the 
veteran notice that it was scheduling him for examination.  A 
note in the claims file shows that the veteran failed to 
report for the scheduled hearing.  In May 2003, the RO issued 
a supplemental statement of the case, explaining the changes 
in law and regulation effected by the VCAA and explaining the 
bases upon which his claim had been denied, including the 
consequences of failing to report for scheduled examination.  
The veteran failed to respond.

In light of the foregoing, the Board finds that the RO has 
fully complied with the terms of the February 2001 remand.  
See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the 
Court or Board confers on the claimant, as a matter of law, 
the right to compliance with the remand orders). 

Nonetheless, the claims file now reflects that the medical 
facility at which the veteran received treatment following 
his discharge from active duty for training was at a health 
facility of the Commonwealth of Puerto Rico, rather that at a 
private health care facility.  Under VCAA, the Board finds 
that another attempt must be made to obtain these records.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) in Disabled American 
Veterans v. Secretary of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003), invalidated the Board's development 
authority under 38 C.F.R. § 19.9.

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a), as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002).  The claims file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on the title page of 
this remand.  

2.  The RO should verify the veteran's 
address of record.

3.  After verifying the veteran's address 
of record, the RO should again offer the 
veteran an opportunity to identify all VA 
and non-VA health care providers who 
treated him for his claimed 
neuropsychiatric disability from his 
discharge from active service in 1973 to 
the present.  The RO should procure duly 
executed authorization for the release of 
private medical records.

4.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded him for claimed 
neuropsychiatric disability that are not 
already of record.  The RO should request 
any and all inpatient and outpatient 
records, and any and all mental hygiene 
records to include any and all records of 
group and individual therapy.  In 
particular, the RO should request any and 
all treatment records by Miguel A. 
Oquendo, M.D., Psychiatrist, in San Juan, 
Puerto Rico and Dr. Montalvo, in Rio 
Piedras, Puerto Rico; and from the 
Commonwealth of Puerto Rico, Department 
of Health, Asst. Secretary of Mental 
Health, Adult Outpatient Clinic in San 
Juan, Puerto Rico, from November 1989 to 
the present, and the VA Medical Centers 
(MCs) in San Juan, Puerto Rico from 1972 
to the present, and in Manhattan, New 
York in or around 1973.

5.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran the 
appropriate VA examination to determine 
the nature, extent, and etiology of any 
neuropsychiatric disorder, to include 
schizophrenia.  All indicated tests and 
studies should be performed.  If other 
examinations by specialists are 
indicated, they should be conducted.  
Send the claims folder to the examiners 
for review.  The examiners should address 
the following matters:

?	Summarize the medical history, 
including the onset and course, of 
any neuropsychiatric disability, to 
include schizophrenia.
?	Describe any current symptoms and 
manifestations attributed to 
neuropsychiatric disorder, to 
include schizophrenia.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all neuropsychiatric 
pathology identified.
?	Provide an opinion as to the date of 
onset and etiology for any currently 
manifested neuropsychiatric 
disorder, to include schizophrenia.

Concerning the claimed neuropsychiatric 
disorder, to include schizophrenia, the 
examiner is requested to provide an 
opinion as to whether it is likely, as 
likely as not, or unlikely that any 
manifested neuropsychiatric disorder, to 
include schizophrenia, is the result of 
his active service, or is the result of a 
psychotic break occurring during the 
discreet period of active duty for 
training in 1986.  In arriving at these 
conclusions, the examiner is referred to 
the claims file and, in particular, to 
the service medical records dated in and 
around August 1986.  (The term as likely 
as not does not refer to medical 
possibility, but rather means that the 
medical evidence both for and against a 
finding of a causal relationship to 
military service is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against.)

6.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the issue of service connection 
for a nervous disorder, to include 
schizophrenia.  If the decision remains 
in any way adverse to the appellant, he 
and his representative should be 
furnished with a supplemental statement 
of the case, and with a reasonable period 
of time within which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until he is so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
is reminded that it is his responsibility to report for 
examinations that are schedule for him, and that failure to 
do so could result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2002).  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




